Matter of Amina I. J. (Anonymous) (Chantilly J. (Anonymous)) (2015 NY Slip Op 09285)





Matter of Amina I. J. (Anonymous) (Chantilly J. (Anonymous))


2015 NY Slip Op 09285


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2014-07871
2014-07872
 (Docket Nos. N-19886-06, N-19887-06, N-22864-09, N-27263-10, N-3986-11, N-18043-12, N-29347-13)

[*1]In the Matter of Amina I. J. (Anonymous). Administration for Children's Services, petitioner- respondent;
and Chantilly J. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Chantilly A. (Anonymous). Administration for Children's Services, petitioner- respondent;
andChantilly J. (Anonymous). respondent- appellant. (Proceeding No. 2) (and other titles)


Rhea G. Friedman, New York, NY, for respondent-appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Cecelia Chang and Jonathan A. Popolow of counsel), for petitioner-respondent.
Patrick R. Garcia, Brooklyn, NY, attorney for the children Amina I. J. and Chantilly A.

DECISION & ORDER
Appeals from (1) an order of the Family Court, Kings County (Daniel Turbow, J.), and (2) an order of fact-finding and disposition of that court, both dated July 3, 2014. The order, insofar as appealed from, granted the petitioner's motion for summary judgment determining that the mother derivatively neglected the children Amina I. J. and Chantilly A. The order of fact-finding and disposition, upon the order, found that the mother derivatively neglected the children Amina I. J. and Chantilly A. and placed them in the custody of the Commissioner of Social Services of the City of New York until the completion of the next permanency hearing.
ORDERED that the appeal from the order is dismissed, without costs or disbursements, as the portion of the order appealed from was superseded by the order of fact-finding and disposition and is brought up for review on the appeal from the order of fact-finding and disposition; and it is further,
ORDERED the appeal from so much of the order of fact-finding and disposition as placed the children Amina I. J. and Chantilly A. in the custody of the Commissioner of Social [*2]Services of the City of New York until the completion of the next permanency hearing is dismissed as academic, without costs or disbursements, as the period of placement has expired (see Matter of Adriel R. [David P.], 117 AD3d 744, 745; Matter of Emanuel Q. [Luis M.], 73 AD3d 1181, 1181); and it is further,
ORDERED that the order of fact-finding and disposition is affirmed insofar as reviewed, without costs or disbursements.
Based, in part, on five previous neglect findings entered against the appellant with respect to other children, the petitioner established, prima facie, by a preponderance of the evidence, that the appellant derivatively neglected the subject children (see Family Ct Act § 1046[a][i]; Matter of Khalil L. [Richard L.], 128 AD3d 698; Matter of Harmony M.E. [Andre C.], 121 AD3d 677, 679). In response to the petitioner's prima facie showing, the appellant failed to raise a triable issue of fact. Accordingly, we affirm the order of fact-finding and disposition insofar as reviewed.
LEVENTHAL, J.P., DICKERSON, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court